REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 3/15/2022.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Election/Restrictions
Claims 1, 85 and 91 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 2/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 2/22/2021 is withdrawn.  Claims 64, 70, 72-74, 76-77 and 80--84 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 40-46,50-52,54-58,60-64,70,72-74,76-77 and 80-94 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 40, 85 and 91, the closest prior art are US 20120288661 of Wei, US 20080095997 of Chiang et al and US 20130323444 of Ehemann et al.

Regarding Claims 40, 85 and 91, Wei teaches an interior member for transportation device, comprising: a glass article; and a support member supporting the glass article, wherein the glass article comprises: a glass comprising a first surface and a second surface; a film attached onto the first surface or the second surface of the glass; and an antifouling film forming an outermost surface of the interior member; wherein the glass has a bent part (fig. 5, 501 or 502) comprising a free shape, and the interior member is selected from the group consisting of an instrument panel, a head-up display, a dashboard, a center console, and a shift knob. Chiang teaches a multi-function, multi-layer optical film, wherein a film attached onto the first surface or the second surface of the glass comprising resins, and the antifouling film comprising a fluorine compound; wherein the first surface or the second surface of the glass has a roughness having an antiglare property, the glass has a haze value of 40% or less. Ehemann teaches a cover glass article, wherein the glass has a bent part comprising at least one site having a Gaussian curvature of -0.1 or less, and wherein the first surface or the second surface of the glass has a roughness on the surface.

But none of them teaches that wherein the glass has a composition comprising, in terms of mol%, from 50 to 74% of SiO2, from 1 to 10% of Al2O3, from 6 to 14% of Na2O, from 3 to 11% of K2O, from 0 to 5.0% of Li2O, from 2 to 15% of MgO, from 0 to 6% of CaO, and from 0 to 5% of ZrO2, such that a sum of contents of SiO2 and A2O3 is 75% or less, a sum of contents of Na2O and K2O is from 12 to 25%, and a sum of contents of MgO and CaO is from 7 to 15%; and wherein the bent part of the glass is not fixed to the support member by an adhesive, and the glass is movable on the support member.

Regarding Claims 40 and 85, the prior art taken either singly or in combination fails to anticipate or fairly suggest an interior member assembly further comprising:
wherein the glass has a composition comprising, in terms of mol%, from 50 to 74% of SiO2, from 1 to 10% of Al2O3, from 6 to 14% of Na2O, from 3 to 11% of K2O, from 0 to 5.0% of Li2O, from 2 to 15% of MgO, from 0 to 6% of CaO, and from 0 to 5% of ZrO2, such that a sum of contents of SiO2 and A2O3 is 75% or less, a sum of contents of Na2O and K2O is from 12 to 25%, and a sum of contents of MgO and CaO is from 7 to 15%, 
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 41-46,50-52,54-58,60-64,70,72-74,76-77 and 80-84, 86-90 and 92-93 are also allowed due to their dependence on claim 40.
Claim 94 is also allowed due to their dependence on claim 85.

Regarding Claim 91, the prior art taken either singly or in combination fails to anticipate or fairly suggest an interior member assembly further comprising:
wherein the bent part of the glass is not fixed to the support member by an adhesive, and the glass is movable on the support member, 
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872